Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 1 of 53




            EXHIBIT 1
     Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 2 of 53




                INDEX OF DOCUMENTS FILED IN
           NAVAJO COUNTY SUPERIOR COURT, ARIZONA
                     NO. S0900CV202000169


       Document                                      Date Filed
1.     Complaint                                     May 20, 2020
2.     Summons                                       May 29, 2020
3.     Certificate of Compulsory Arbitration         May 20, 2020
4.     Demand for Jury Trial                         May 20, 2020
5.     Plaintiffs’ First Set of Discovery Requests   May 20, 2020
       Upon Defendant General Motors LLC (served
       with summons and complaint)
6.     Defendants Jason and Darlene Muders’          June 23, 2020
       Answer to Plaintiffs’ Complaint
7.     Defendants Jason and Darlene Muder’s          June 23, 2020
       Demand for Jury Trial
                        Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 3 of 53




                   1   G. Lynn Shumway (011714)
                       shumwavna,carsafetvlaw.com
                   2   SHUMWAY LAW PLLC
                       4647 N. 32°d Street, Suite 125
                   3   Phoenix, Arizona 85018-3345
                       Telephone: 602.795.3720
                   4   Facsimile : 602.795.3728
                   5
                       Brent Ghelfi (011491)
                   6   BrentGhelfiaGhelfiLawGroun.com
                       GHELFI LAW GROUP, PLLC
                   7   4647 N. 32nd Street, Suite 125
                       Phoenix, Arizona 85018=3345
                   8   Telephone : 602.318.3935
                   9
                       John E Kelly (024716)
                  10   johnQkellylawteam.com
             00        KELLY LAW TEAM, PLLC
             cq
~            M    11   1 East Washington Street, Suite 1520
                       Phoenix, Arizona 85004
                  12   Telephone: 602.283 .4122
             0
xN                     Facsimile: 602.281.68 81
                  13

>z., v~ ~~
         ~ 14 I Attorneys for Plaintiffs
    00 c .
        N         15               IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
o            M
W z X "' 16
                                              IN AND FOR THE COUNTY OF NAVAJO
o a ~ 17
3   "
    C
d
.a  ° 18
    ~.                 Kyle Spencer, an individual and statutory
             °
             ~                                                          No. SO        2000169
             ~    19   beneficiary of Serenity Haven Spencer; and
                       Dominecia Calderon, an individual and
                  20   statutory beneficiary of Serenity Haven                        NS
                  21   Spencer,

                  22                        Plaintiffs,
                  23      vs.
                  24
                       General Motors LLC, a Delaware limited
                  25   liability company; and
                       Darlene Ladonna Muder, an individual, and
                  26
                       Jason Muder, husband and wife,
                  27
                                            Defendants.
                  28
                                                                    1
                  Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 4 of 53

►,


             1
                 State of Arizona to Defendant: General Motors, LLC, a Delaware limited liability
            2
                                                   company                 i
                                                                                         ---
            3
                         YOU ARE HEREBY SUMMONED and required to appear and defend, within the
            4    time applicable, in this action in this Court. If served within Arizona, you shall appear and
                 defend within 20 days after the service of the Summons and Complaint upon you, exclusive
                 of the day of service. If served out of the State of Arizona--whether by direct service, by
             6   registered or certified mail, or by publication--you shall appear and defend within 30 days
                 after the service of the Summons and Complaint upon you is complete, exclusive of the day
             7
                 of service. Where process is served upon the Arizona Director of Insurance as an insurer's
             8   attorney to receive service of legal process against it in this stat'e, the insurer shall not be
                 required to appear, answer or plead until expiration of 40 days lafter date of such service
             9   upon the Director. Service by registered or certified mail with®ut the State of Arizona is
            10   complete 30 days after the date of filing the receipt and affidaviti of service with the Court.
                 Service by publication is complete 30 days after the date of first publication. Direct service
            11   is complete with made. Service upon the Arizona Motor Vehicle Superintendent is complete
                 30 days after filing the Affidavit of Compliance and return receip~ or Officer's Return. RCP
       N
            12   4; A.R.S. §§ 20-222, 28-502, 28-503.
     ~ O

     M Gj   13                                                                       I
                        YOU ARE HEREBY NOTIFIED that in case of your faOure to appear and defend
            14   within the time applicable, judgment by default inay be rendered against you for the relief
                 demanded in the Complaint.
            15
            16           YOU ARE CAUTIONED that in order to appear and defend, you must file an Answer
                 or proper response in writing with the Clerk of this Court, accompanied by the necessary
            17   filing fee, within the time required, and you are required to serve',, a copy of any Answer or
            18   response upon the Plaintiff s attorney. RCP 10(D); A.R. S§ 12-311; RCP 5.

            19          REQUESTS FOR REASONABLE ACCOMODATION FOR PERSONS MADE TO
                        THIS DIVISION ASSIGNED TO THE CASE BY THE PARTY NEEDING
            20
                        ACCOMODATION OR HIS/HER COUNSEL AT LEAST THREE (3) JUDICIAL
            21          DAYS IN ADVANCE OF A SCHEDULED PROCEEDING. (2) REQUESTS FOR
                        AN INTERPRETER FOR PERSONS WITH LIMITED E~NGLISH PROFICIENCY
            22          MUST BE MADE TO THE DIVISION ASSIGNED TO THE CASE BY THE
            23          PARTY NEEDING THE INTERPRETER AND/OR TRANSLATOR OR HIS/HER
                        COUNSEL AT LEAST TEN (10) JUDICIAL DAYS IN ADVANCE OF A
            24          SCHEDULED COURT PROCEEDING.
            25
            26
            27
            28
                                                                2
                     Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 5 of 53




                1        The names and addresses of Plaintiffs' attorneys are:
                2
                                                  G. Lynn Shumway (011714)
                3
                                                  shumwaygcarsafetylaw. com
                                                      SHUMWAY LAW PLLC
                4                                 4647 N. 32nd Street, Suite 125
                                                  Phoenix, Arizona 85018-3345
                5'                                  Telephone: 602.795.3720
                                                   Facsimile : 602.795.3728
                6
                                                     Brent Ghelfi (011491)
                7
                                               BrentGhelfi(&,GhelfiLawGroun.com
                                                   GHELFI LAW GROUP, PLLC                            j
                8
                                                  4647 N. 32°d Street, Suite 125
                9                                 Phoenix, Arizona 85018-3345                    ~
                                                   Telephone : 602.318.3935
               10
          00                                          John E Kelly (024716)                  ~
                                                                                              ~
          ~
          N 11                                      j ohn(~
                                                         a,kellylawteam.com
                                                    KELLY LAW TEAM, PLLC
          ~ 12
~
~    ,n ~
        o
          N                                   1 East Washington Street, Suite 1520
     ~ ~ 13                                         Phoenix, Arizona 85004               ;
z .y                                                Telephone:602.283.4122               !
z°~ ~ 14                                            Facsimile:602.281.6881                ~
     ~ w                                                                                 ~
    ~ C ♦                                                                                i
      N        15
                                                                                         I

W~z ka CN
        "' 16
U
w~0 rq                          SIGNED AND SEALED this date: ~~ o~
                                                                 ~ ~-(~
                                                                   p~
                                                                                     ~
                                                                                                         RU
o              17
          G
                                                                                     I
a         ° 18
          a
          ~                                                        Clerk             ~
          ~
          ~ 19
                                             By
               20                                               Deputy Clerk             j
               21

               22

               23

               24

               25

               26

               27

               28
                                                                                                Fn.ED
                       Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 6 of 53      Deanne Romo
                                                                                      CLERK. SUPHRIOR COLTRT
                                                                                        05l20/2020 224PM
                                                                                           BY:TBAKURZA
                                                                                             DEPUTY

             1       G. Lynn Shumway (011714)                                         CaseNo.: S0900CV202000169
                   I shumwavna.carsafetvlaw.com                                        IiON. ROBERT HIOGINS

             2       SHUMWAY LAW PLLC
                     4647 N. 32na Street, Suite 125
             3       Phoenix, Arizona 85018-3345
                     Telephone: 602.795.3720
             4       Facsimile : 602.795.3728
             5       Brent Ghelfi (011491)
                 I   BrentGhelfi nu.GhelfiLawGroun.com
             6       GHELFI LAW GROUP, PLLC
                     4647 N. 32°a Street, Suite 125
             7       Phoenix, Arizona 85018-3345
                     Telephone : 602.318.3935
             8

             9       John E Kelly (024716)
                     john@~ellylawteam.com
            10       KELLY LAW TEAM, PLLC
       00            1 East Washington Street, Suite 1520
       r4            Phoenix, Arizona 85004
       M    11
>I     N             Telephone: 602.283.4122
3      ~ 12          Facsimile: 602.281.6881
~      o
            13       Attorneys for Plaintif,~''s
z.2 °°'~
       ~    14
                                     IN THE SUPERIOR COURT OF THE STATE OIF ARIZONA
            15
                                                     IN AND FOR THE COUNTY OF NAV
W z4 X
V       ~ 16
     'a ~
~7y ~ o N
o    a ~ 17
           Kyle Spencer, an individual and statutory
Q     .~   beneficiary of Serenity Haven Spencer; and                      6me
a      ~ 18
           Dominecia Calderon, an individual and
      ~ 19
           statutory beneficiary of Serenity Haven
        20 Spencer,
                                                                             (Tort:     liability)
            21                                     Plaintiffs,
            2211
                         vs.                                                          3)
            23
               General Motors LLC, a Delaware limited
            24 liability company; and
            25 Darlene Ladonna Muder, an individual, and
               Jason Muder, husband and wife,
            26

            27                                     Defendants.

            28
                                                                    1
                        Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 7 of 53

Li
                                                                                        I

                 1            Plaintiffs Kyle Spencer and Dominecia Calderon submi ~ their Complaint against
                 2
                      Defendants as follows:
                 3                                                                      I
                                                                Parties
                 4                                                                      ~
                              1.     Plaintiff Kyle Spencer is an individual and resident of Navajo County,
                 5
                                                                                        I
                 6' Arizona.                                                            1
                 7            2.     He is the biological father of Serenity Haven Spencer, deceased.
                 8                                                                      I
                              3.     Plaintiff Dominecia Calderon is an individual and resident of Navajo County,
                 9                                                                      I
                      Arizona.                                                              ~
                10                                                                      I
           00
     ~
           ~
           N
           M    11            4.     She is the biological mother of Serenity Haven Spencer, deceased.
 3
 ~
           ~
           N
             12               5.     Serenity Haven Spencer passed away on November ~, 2019, in an automobile
         tn O

     ~ M   N    13
                     ~ collision, at the age of three.
 ~rA            14

     VG ~
        N O
      ~ ~ e     15

     ~ z k ~ 16
                17
           ~
 a         ~ 18
           h    19
                20
                21
                22
                23
                              6.     Defendant General Motors LLC ("General MotoO") is a foreign limited I
                24
                      liability company organized and formed under the laws of Delaware, doing business in ~
                25
                26    :.r_ ITI•


                27
                28                                                 7
                        Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 8 of 53
1




                 1           7.     General Motors LLC is and has been engaged in            design, manufacture and
                 2
                      sale of automobiles through a nationwide network of subsidi              and dealerships doing
                 3
                     I business in the State of Arizona.
                 4

                 5
                             8.     As used herein, General Motors includes all                 sor corporations and

                 6 I entities.

                 7           9.     Defendant Darlene Ladonna Muder is an individual            upon information and
                 8
                     I belief, a resident of the State of New Mexico.
                 9
                             10.    Defendant Jason Muder is, upon information and belief, the husband of
                10
            00
~           ~
            M 11      Defendant Darlene Ladonna Muder. He is named in this matter solely to comply with the
            N 12 community property laws of the States of Arizona and/or New Mexico. The acts or
~ ~ o
                13
      y00 ~           omissions alleged as to Darlene Ladonna Muder were conducted in furtherance of the marital I
                14
      ~~.             community.
       N        15

                16                                         Jurisdiction and Venue
        ~
                17          11.     The collision at issue occurred on November 2, ~ ;019, in Navajo County, I
Q
r.l         °
            a   18
            ~
            ~
                     Arizona.
                19
                            12.     Defendant Darlene Ladonna Muder was                       y and purposefully in
                20
                21   Arizona at the time of the collision, and also has ongoing               contacts with the State
                22   of Arizona.
                23
                            13.     This Court has jurisdiction of the parties and subj ectl matter.
                24
                            14.     Venue is proper in this Court.
                25
                26
                27
                28
                                                                     3
                    Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 9 of 53




             1                                          Factual Back2round
             2                   1.      The Vehicles
             3
                          15.     This is a products liability matter, stemming fro ' an automobile crash that
             4
                    occurred on November 2, 2019.
             5

              6           16.     There were two vehicles involved in the crash, a 20 19 Toyota Corolla and a I
             7 2018 GMC Sierra. The subject of this case is the 2018 GMC Sierra, more specifically, a
              8
                    white 2018 GMC Sierra K2600 SLT pickup truck; Vehiple Identification Number
              9
                    1GT12TEY6JF185507 (the "Vehicle").
             10
         ~
~        ~
         M 11             17.     General Motors LLC manufactured and distributed this Vehicle.
       .. 12              18.     General Motors offered an Enhanced Driver Alert Package as an optional I
~      0
       r

~N   ~
     M     13
     ~              feature. However, this option was not installed on the Vehicle. Thus, it was not equipped.
           14
                    with any forward collision avoidance technology, such as forward collision warning or
             15
         w' 16      automatic emergency braking. The absence of this life-saving te ' hnology is a subject of this
     ~
o a ~ 17 case.
3        ~
a        ~ 18
         ~                        2.     Forward Collision Avoidance Technology
             19
                           19.    Rear-end collisions are the most common form ~ of automobile collision or
             20
             21     accident, generally accounting for approximately one third of automobile accidents in the

             22 United States. NTSB Special Investigation Report, "Vehicle- And Infrastructure Based
             23
                    Technology for Prevention of ReaY-End Collisions (May 2001),
             24
                           20.    According to " a 2015 study by the Natior al Transportation Safety
             25 I

             26 Administration (NTSB), rear-end collisions account for "almost half of all two-vehicle
             27 crashes." 2015 NTSB RepoYt, at. 6.
             28
                                                                  G!
                     Case 3:20-cv-08156-DJH
                            .               Document 1-3 Filed 06/29/20 Page! 10 of 53
                                                                                                    !

           '                                                                                        I
                                                                                                    I


                1          21.     The primary cause of rear-end collisions is driver distraction. Id. "87 percent
                                                                                                !

                2   of rear-end crashes involved some degree of driver inattention." Id.
                3
                           22.    In an oral statement given on June 8, 2015, NTSB Chairman Hart stated that
                4                                                                               ,

                5   there were 1.7 million rear end collisions in 2012, resulting in m ire than 1,700 deaths and

                6   500,000 injures.
                7                                                                  ~
                           23.    Forward collision warning ("FC.W") was initially developed in the early to
                8
                    mid-1990s.
                9
                           24.    FCW is a simple technology in which a driver reci ives some form of alert
               10
           00
           M 11     when a danger, such as a stopped or slow-moving vehicle, is detected ahead.
>4
           ~                                                                         ~
~          0 12           25.   Some trucks had some form of FCW installed by the mid-1990s, nearly

zy         E        twenty-five years ago.                                                      i
      ~        14
                           26.    By the late 1990s, Eaton VORAD, a supplier of FCW components in the
       N       15                                                               I
W
u
     z.
     ~k~'^     16   1990s, was actively marketing its FCW system to truck companies throughout the United

0     a~ 17         States, with "over 2 billion miles of over-the-road experience" by the summer of 1999. 2001
               18
           ~
                    NTSB Special Investigation Report, at 22.
           ~   19                                                                 i
                           27.    Automatic emergency braking ("AEB") is an autom i ted follow-up to forward
               20
               21   collision warning.

               22          28.    AEB has two related sub-technologies. The first is dynamic brake support
                                                                                            i
               23
                    (DBS), which activates if a driver brakes before an impending co ! lision but does not brake
               24                                                                    i
                    hard enough to prevent the collision. DBS automatically supplements the driver's braking
               25
                                                                                            ~
               26- in an effort to avoid the crash.
               27
               28                                                 5                    i

                                                                                        ~
                                                                                        ~
                                                                                       i
                    Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 11 of 53




               1           29.    A second AEB technology is crash imminent bral ing (CIB). If a driver does I
               2
                    not brake at all with a potential impending crash CIB automat               applies the vehicle's I
               3
                    brakes to slow or stop the car, avoiding the crash or reducing its          ity.
               4
                           30.    FCW, DBS, and . CIB are collectively referred to as Forward Collision I
               5
               6    Avoidance Technologies (FCAT).
               7'          31.    Since 1995, federal agencies urged carmakers to a            FCAT technology.
                8
                           32.    In 1995, following a five-fatality event investigat n, the NTSB encouraged
               9
                    the prompt adoption of FCW, issuing numerous recommendati                to advance it. 2001 NTSB
               10
          00
          ~ 11 Special Investigator Report, at 5-6 (summarizing 1995 recomr                    ions).
~         W)
          ~ 12       33. In 1996, the National Highway Traffic Safety,.                      inistration (NHTSA)—a I
     4
     tn   a
                                               ,
    '"
    N M ~ 13
     00 ~           regulatory agency within the Department of Transportation --- c                its first cost/benefit I
               14
                    study of crash avoidance systems, including FCW, noting that              a study was appropriate I
      N   cq   15

               16   at the time because of "their technical maturity and the availability of system prototypes."
      ~
               17   NHTSA concluded that such systems should be installed if their cost was anything less than
3         q
a         a 18
          ~         $1,500. "Preliminary Assessment of Crash Avoidance Systems Benefits," NHTSA Benefits
               19
                    Working Group (October 1996).                                        I
               20
               21          34.    In 2001, the NTSB issued another seminal report Tegarding forward collision

               22 avoidance technologies, urging both other governmental agencies and auto/truck
               23
                    manufacturers to implement this technology as rapidly as po ; sible. 2001 NTSB Special
               24
                    Investigation Report.
               25
               26          35.    This report was prompted by a fatal truck/car                  near Moriarty, New

               27 Mexico, in January of 1999. Id. at 7-8.
               28
                                                                  C
            Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 12 of 53




       1          36.    The NTSB prepared two simulations, the first            what actually happened
       2
           in the collision (which can be viewed here), and the second             how the truck driver
       3
           easily avoided the collision with FCW (this animation viewable          .2001 NTSB Special
       4
           InvestigatoY RepoYt, at 27.
       5

       6         37.     In this report, the NTSB made a specific plea to
       7
                         Develop and implement, in cooperation with the ational Highway
       8                 Traffic Safety Administration, the Federal Highway Administration,
                         the Intelligent Transportation Society of America, and the truck and
       9                 motorcoach manufacturers, a program to info           the public and
                         commercial drivers on the benefits, use, and effectiWeness of collision
      10
00                       warning systems and adaptive cruise control.
N
tl-   11
           2001 NTSB Special InvestigatoY Report, at 39.
      12

      13         38.    General Motors responded to the NTSB's request          an email to NTSB dated

      14   October 3, 2001-18 years before the crash at issue. General            stated in part:
      15
                 GM is promoting the application of adaptive cruise c           rol and forward
      16         collision warning systems through its advanced techn           gy development
                 process and its product implementation plans.... GM con,       s with the NTSB
      17         recommendation regarding development of education              terials for these
      18         technologies. As ACC and FCW are introduced into the s'        im of commerce,
                 they will be accompanied by the appropriate system-~           cific descriptive
      19         materials. GM has prepared and distributed such materials      - other avoidance
                 technologies. . ...
      20

      21   General Motors 10/3/2001 Email to NTSB.

      22         39.    General Motors sent a follow-up email to the NTSB in July of 2011:
      23
                 General Motors is committed to providing continuous saf        r; before, during
      24         and after a crash. Crash avoidance technologies align with     -1 "before" phase
                 and GM continues to develop and offer features in our          hicles that offer
      25
                 customer benefit and help drivers prevent or avoid cr          hes.... Forward
      26         Collision Alert with Adaptive Cruise Control (radar-based      The radar-based
                 Forward Collision Alert/Adaptive Cruise Control system w       as drivers with a
      27         flashing visual display if they are tailgating, and is accom   nied by beeps if
      28
                                                       7
         Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 13 of 53




    1          they are approaching a vehicle directly ahead too uickly.... Forward
               Collision Alert (camerabased): The camera-based For~ard Collision Alert
    2          system warns drivers with a visual flashing display if the are tailgating, and
    3          is accompanied by beeps if they are approaching a vehicle directly ahead too
               quickly. In addition to the crash avoidance technologies listed above, GM
    4          continues research and participation with industry forums on the development
               of vehicle-to-vehicle safety applications. GM recognizes the importance of
    5
               intuitive crash avoidance technologies using design execution based upon
    6          Human Vehicle Interface (HVI) and Human Machirie Interface (HMI)
               research. GM also provides consumer information through system-specific
    7          descriptions in the owner's manual. In some cases, GM may also provide
    8          additional consumer information such as a visible hang tag in the vehicle. For
               example, on the 2012 MY GMC Terrain and 2012 MY dhevrolet Equinox, a
    9          hang tag is provided that clearly explains the Forward Co'llision Warning and
               Lane Departure Warning active safety features. GM cont~'nues to educate the
    10
00N            public on the benefits, use, and effectiveness of or crash avoidance
~ 11           technologies.
   12    General Motors 7/1/2011 Email to NTSB.
   13
               40.    Upon information and belief, except for information in its owner's manuals
   14
         and visible hang tags for vehicles that already had the techn¢logy installed, GM never
   15
   16    developed or implemented "a program to inform the public andl commercial drivers on the
   17 benefits, use, and effectiveness of collision warning systems      adaptive cruise control."
   18
               41.    Meanwhile, in March 2006 NHTSA provided automakers with another
   19
         comprehensive risk/benefit study of forward collision avoidance technologies,
   20
   21    demonstrating their benefits. "Evaluation of an Automotive       End Collision Avoidance

   22 System," National Highway Transportation Administration               2006).
   23
               42.    In 2008, NHTSA included FCW in its New                  Assessment Program
   24
         ("NCAP"). When adding forward collision avoidance                   to its NCAP, NHTSA
   25
   26 II again declared forward collision avoidance to be a                technology. "Consumer

   27
   28
             Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 14 of 53



                                                                                i

            Information; New Car Assessment Program," National I4ighway Traffic Safety
        2
            Administration, Fed.Reg., 73 Fed.Reg.40016 (July 11, 2008).
        3
                   43.   In January 2012, NHTSA issued a final rule, adding a vehicle's addition of
        4                                                                I
            FCW to its New Car Assessment Program (NCAP). 76 Fed. Reg. 45453 (July 29, 2011) (49
        5
                                                                                I

        6   C.F.R. 575.302).
                                                                                ~
                                                                                I
        7
                   44.    In his June 8, 2015, statement, NTSB Chairman Hart noted of the 1,700 deaths
        8
            and 500,000 injuries from rear-end collisions, "more than 80% could have been prevented
        9
                                                                                ~
            or mitigated with optimal forward collision technology."
       10                                                                       I
 00                       '                                                     I
 N
 ~ 11              45.    In 2015, the NTSB revisited the issue of forward collision avoidance systems
 ~
 al
 tl-
 N
       12   due to the "lack of progress:"
~ O
M
M ~    13
                   The National Transportation Safety Board (NTSB) has an extensive history of
       14          investigating rear-end crashes and has encouraged technological
                   countermeasures since 1995. To date, the NTSB j has issued 12
       15
                   recommendations pertaining to this safety issue....     ~
       16
                   Due to a lack of progress in the implementation of NTSB recommendations
       17          intended to mitigate or prevent rear-end crashes, the re ; ent technological
       18          advancements in collision avoidance technologies, arid the continued
                   prevalence of rear-end crashes, the NTSB is revisiting the topic of rear-end
       19          crash prevention.                                          I
       20
            2015 NTSB Special Report, at 6
       21
                          3.     ®ptioning safety
       22
       23          46.    When automobile manufacturers, including General Motors, did begin

       24   offering FCAT on its vehicles, they typically offered it only as (lll) an optional feature, (2)
       25   available only on higher end models and vehicle trim levels.
       26
       27
       28
                                                          6
                                                          0
                      Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Pagei 15 of 53
                                                                                              ~



                 1            47.   In short, automakers (including General Motors) us i d these safety components
                 2    as "product differentiation" features and/or as features to increase the gross profit on each
                 3
                      sale.                                                                   ~
                 4                                                                            I
                                                                                              ~
                              48.   Upon information and belief, General Motors has studies, spreadsheets,
                 5

                 6    analyses and/or the like denominating expected take rates for these technologies and the

                 7    profit contribution per vehicle where the option is purchased.
                 8
                              49.   The NTSB has condemned the industry-wide practice of making these
                  9
                      technologies a"product differentiation" feature, something used to differentiate high-end
                 10
           00
           C14
                 11   vehicles from mid-range and lower-end vehicles.
~          ON
                 12           50.   The NTSB has stated as follows: "The NTSB beiieves that not only should
       ~ 0
C/~ Ny
    •, M -y      13
    +~ °O ~
                      more automakers offer collision avoidance technologies as standard features in their
       ~
    C% 0-0
        ~ ~U     14                                                                       ~


                      vehicles, but that consumers should not have to purchase a luxury option package to get the
       N         15
~M ~ M
                 16   safety benefits of these technologies." NTSB 1Vlost Wanted List "Promote Availability Of
           N
                 17   Collision Avoidance Technologies in Highway Vehicles. "
3          ~
a          ~ 18               51.   In his June 8, 2015, oral statement, NTSB Chairman Hart stated: "Many
           ~
                 19                                                                       I
                      manufacturers only offer this safety system within a luxury option package. But safety
                 20

                 21   should be a basic feature rather than an option that we have to i purchase and that only the

                 22   wealthier buyer can afford."
                 23
                              52.   In June of 2017, the Department of Transportatiori submitted a report to both
                 24
                      Congress and the National Transportation Safety Board, outlining its various safety
                 25

                 26   initiatives for its various sub-agencies, including NHTSA. In this report, NHTSA outlined

                 27   its efforts to "ensure[] that this lifesaving technology is incorporated into vehicles faster than
                 28                                                  10
                      Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 16 of 53




               1     through traditional regulatory channels, and not just as a high-o wd luxury option." DOT
               2     RepoYt to Congress and National Transportation Safety BoaYd, at 7 (italics added).
               3
                                   4.     The GMC Sierra Pickup Truck
               4
                            53.    The GMC Sierra pickup truck shares the same               and basic design as
               5

               6     the Chevrolet Silverado pickup truck.
               7            54.    The 2015 GMC Sierra pickup truck did not offer         T as either standard or
               8
                     optional equipment on any trim level.
               9
                            55.    General Motors did offer FCAT as an option on its         anion vehicle to the
              10
          00
~         ~
          M  11      GMC Sierra, the Chevrolet Silverado, in model year 2015.
d         a
       12                   56.    General Motors first offered forward collision             technologies as an '
     0
x~ M 13
~"'~`
   ~                 optional feature on its 2016 model year Sierra pickup trucks.
       14
                            57.    General Motors reported to NHTSA as part of             that forward collision I
oM~N
  N           15
              16     warning was an optional feature on the 2016 Sierra.
    ~ °
o a ~ 17                    58.    NHTSA noted that this safety technology was an            feature in its NCAP I
          ~
Q         ~ 18
          °
a         ~          report on the 2016 GMC Sierra.
          ~
          ~ 19
                            59.    General Motors offered four different trim levels for its 2018 GMC Sierra: (1) 1
              20
              21     the base model Sierra, (2) the SLE, (3) the SLT, and (4) the De

              22            60.    The base curb weight for a 2018 GMC Sierra                ranged from 4,696 1
              23
                     pounds for a regular cab, 2-wheel drive, to 5,461 pounds for a 4        drive crew cab.
              24
                            61.    These curb weights are considerably heavier than      st standard sedans, such I
              25
              26 i as the base curb weight of the Toyota Camry of 3,296 pounds.

              27 I

              28                                                 11
                  Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 17 of 53




              1         62.    The 2018 GMC Sierra also included, as a standard feature (with the option for
              2
                  an 8-inch display in certain trim levels), a 7-inch full color display screen next to the
              3
                  vehicle's steering wheel, as pictured here from General Motors' p~oduct brochure:
              4                                 .                                 ~
              5

              6

              7




        00
        ~    11
d       ~
        ~    12
        0


             14

    N        15

             16
    ~
o   a ~ 17
        ~
a       ~ 18
        ~
        ~
             19

             20

             21

             22

             23

             24

             25
             26

             27

             28
                         Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 18 of 53



                    1

                    2                      GBRNFR OFF[CE. tiOME Of=F;CE. MOBIE.E'LIFFICE.
                                           Yail'tan alvlays count on Sieqra to ufta edvancerl t._+r.hriob~es tu kenp jnou.comucteh, ertert.:ined.ancl
                    3                      lYghly ptU~ctive. Stny comcctod on the go with the avai43bte bw"ft-iri V~rj,Fi fiotspht' to triake 5ierra your
                                           afFice away fnxn the 5iiice.
                    4

                    5                                                      .—        -.~ti,,. ~     .                          . ~ .s:MiE~lf)f4!3iitt1pf7t~9y~ltffta:~iFiesy'~Liit ~ ~        .
                                                   ~;            ~a~f                                                               ira4u:_s;a ftiCtot,~r'7"'or
                                                                                                                                                     . .        ei's`:'avadnW+~
                                                                                                                                                                              .
                                                                                   V
                    6                                                                                                                 atxl h~rid``:_teee; voice-actnra_te4:
                                              ~,                                                                           .          •..,;.:. You~ r <mait
                                                                                                                                 .to~riir~til•ii(~~          Pha~s'~ Si~cam
                                              ~                   ,                                ,.. ..... : .                      ,,               ::.. _.:~ .-~;....
                                                                                              _         •                        ~mu,tz;.syn~ MP3 music,:receiv~
                    7                                                                                                                                                           (rRI~
                                                                                                                                                                                 .Q      . ..              .
                                              i                                                       ?.                          .~Sin': Eyi;s̀;Fr'~e_ ass~sL~rxc;.caindt
                                                                                                                                                                         c
                                             ~~                                                    •~   ~~~       . . ~'       . ~ . lihraiies knm ~ii!ti}il~;d~vici~; arid siore
                    8                                                                                                                 p ar[e caita r5
                                                                                                                                                                                          .           .,
                                      ..
                                           ~. . 1 -                                               ~ • . .                                     `~T""     ~       _       _            .
                                                                                                                                                                            ~•ti,•                .
                                              . l~  `~                                            ~.
                                                                                                  .._ .. . .               . .
                    9                                                                                   ..::.
                                                                                                          .;
                                                    ,                                                         tz:~;
                                                                                                              z
                                                                                                                  ,                                         -
                                                                                                                                  :
                   10                                   'fliaui~thva;ii;r~~
                                                            ..                   R~ bua[-~,•                                     ;i
              00                              WI•fi neans a f3st i~teriietcorirteciion
                                                                          ...     .
                                                                                 ....         ,..                                1i                                 ~
~
              ~
              N
              M    11                       ~ for.di{~:ta;si:rvera:vie.h-.zru.hlcddetirice3..

                                              ConLiic[ up tu 50 fe.hn aroiirid. tM

              N 12                            vMtta •rAiisn. if ds:fuubiq Nisit ..
                                              onsta;.iOrr'fae,de4ias::
                                                                                                                                  t
          ~ o                                                                                                                         ~
                                                                                                                                       '.~•


Z~ ~
   ~ ~ 14
                                64.    A June 2013 study sponsored by the AAA Foundat}on for Traffic Safety and
    C-0
          N        15
oM~~          M         conducted by several University of Utah researchers, "Measuring Cognitive Distraction in
W z k ^ 16
          ~
o a ~ 17 the Automobile," concluded that voice-activated systems such as 'that installed in the GMC ~
              ~
a             a 18 Sierra pose significant risks of driver distraction:
              ~
              ~
              ~ 19
                               [T]here are significant impairments to driving that stem frc i the diversion of
                   20          attention from the task of operating a rnotor vehicle, and tY the impairments
                               to driving are directly related to the cognitive workload      these in-vehicle
                   21          activities. Moreover, compared to the other activities studi( (e.g., listening to
                   22          the radio, conversing with passengers, etc.) we found that i eracting vvith the
                               speech-to-text system was the most cognitively distrac ig. This clearly
                   23          suggests that the adoption of voice-based systems in the cchicle may have
                               unintended consequences that adversely affect traffic safet
                   24

                   25   Id. at 30.
                   26

                   27

                   28
                                                                                                              13
                    Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Pagei 19 of 53
                                                                                             ~
                                                                                             ~


               1          65.    General Motors offered FCAT on the 2018 GMC Sierra only as an optional
                                                                                             i
               2    feature, available for purchase only on the SLE and SLT trim levels. General Motors' press
               3
                    release regarding the 2018 GMC Sierra explained:
               4
               5          Enhanced Driver Alert Package is available on SLE land SLT. Content
                          includes Forward Collision Alert, Safety Alert Driverl Seat, IntelliBeam
               6          headlamps with automatic high-beam control, Lane Keep Assist with Lane
                          Departure Warning, Front and Rear Park Assist and Low Speed Forward
               7          Automatic Braking                                     i
                8
                          66.    Plaintiffs believe that the consumer cost for this optional "Enhanced Driver
               9
                                                                                             I
                    Alert Package" was $945.00.
               10
          00
          rq              67.    For a consumer to obtain these safety features, theiconsumer had to purchase
               11
3         0 12      an upper level trim level—the SLE or SLT—and then pay an additional cost for the safety
      ~
               13
z2        1         upgrade package.
~.2            14                                                                        I
      ~:                         5.     The Collision
      °~       15
~ M
          M

     'c'r"     16          68.   On the afternoon of November 2, 2019, Defendant Darlene Ladonna Muder
U4
  ° o
  P.                                                                          I
       `~      17   was driving the Vehicle northbound along Bourdon Ranch Road in White Mountain Lake,
3      ~
       °       18
       F       19 Arizona.                                                          I
                                                                                    I
                           69.    Plaintiffs were also traveling northbound along B®urdon Ranch Road in their
               20                                                                     I
               21   2019 Toyota Corolla. Their daughter, Serenity, was properly restrained in an infant seat in

               22 the vehicle's backseat.                                             ~I
               23
                           70.    Plaintiff Dominecia Calderon was driving.              ~
               24                                                                    i
                           71.    Defendant Darlene Ladonna Muder's Vehicle was traveling behind the
               25
               26   Corolla.                                                             ~
                                                                                     i
               27          72.    Plaintiff Calderon slowed to make a left turn onto a side street.
               28                                                14
                                                                                     ~
                                                                        -            ,
                                                                                     I
                   Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 20 of 53



              1          73.     Admittedly distracted by the Infotainment system ihat General Motors had
              2   installed in the Sierra, Defendant Darlene Ladonna Muder cras ed into the rear of the
              3                                                                                     ~
                  Plaintiffs' vehicle.                                                               ~
              4
                         74.    A collision between a relatively heavy vehicle such as a full-size pickup truck
              5

              6   and a smaller sedan can be referred to as a"vehicle mismatch" collision.

              7          75.    Vehicle mismatch collisions often result in far more significant injuries to the
              8
                  occupants of the smaller vehicle than the larger.
              9
                         76.    That is what occurred in the present collision. Serenity Spencer perished as a
             10
         00
~        ~
         M  11    result of injuries sustained in the collision.
      ,. 12              77.    The following two photographs, taken by Navajo C'ounty Sheriff's deputies, ~
      0
~ "'M~°
    ~    13
                  demonstrate the result of this vehicle mismatch collision. First, the~ Spencer vehicle:
~. ~ E       14

    ~o
     N N
O M •s.  *   15
                                                                         •.tr; N~~M, .:--~.,~            ~.-_   ,
W zakC'P     16                                                         ~3;   ~ .;ay~~,~r~!`''p ~~ • - -
                                                                           . m_a.;e~Gr-x~•~~Y:.. ~".:~ ~t
o       a ~ 17
          ~
a         ~ 18
          ~
             19

             20
             21
             22
             23
             24
             25
             26
             27
             28                                                    15
                     Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 21 of 53




                1          78.    Second, the GMC Sierra, with far less damage:
                2

                3

                4

                5
                6

                7

                 8

                 9

               10
            00
            m
~           W)
            ~
            N
               12
        ~ O

    '" M
       ^ ~
                           79.    In fact, as a result of the vehicle mismatch and design of the GMC Sierra, the
         _y 13

        00 .~
~~ ~
 y ~            14 I collision resulted in the GMC Sierra attempting to ride over the Toyota Corolla, much like
•a ~:       1
            w
     ~ 15 I a monster truck driving over vehicles at a show.
        N
cM~~
       16
   ~
                  80. An eyewitness to the collision observed this phenorilenon, stating that "he saw
o a ~ 17
     ~
a    a 18 I the white truck (V1) hit the car and saw the white truck raise up.
            ~
            ~
                19         81.     The investigating deputies similarly concluded:
                20         The ACM [Airbag Control Module] reported V 1 impacted V2 at 45 MPH, V2
                21         was at a full stop. Due to Vl's higher front bumper being a three-quarter ton
                           four-wheel drive truck, it drove over V2's lower rear bum .)er. V 1 travelled up
                22         the trunk of V2 and crushed through to the C-pillar collaps ng the roof forward
                           and down over the back seat of V2. There was major co~tact damage to the
                23
                           rear trunk, back seat compartment and induced damage to both rear passenger
                24         doors. V2's rear bumper was still intact although the rear lastic was stripped
                           forward.
                25
                26          This evidence verifies one witness's report he saw the wl'~lite truck "raise up"
                            because V 1 was climbing onto the rear and top of V~. This would also
                27
                28
                                                                  mi
      Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 22 of 53
                                                                          i


 1          corroborate the autopsy report for the rear passenger stating that the cause of
            death was blunt force trauma.                               i
 2

 3    Navajo County Sheriff's Office RepoYt, at 71.

 4          82.    A 2019 study by the Insurance Institute for Highwa I Safety noted:
 5                                                                        I
           Vehicle incompatibility refers to energy mismanagement during a crash that
 6         produces an uneven distribution of injury risk across the 2 vehicles involved.
           Many factors influence the degree to which 2 vehicles are 'incompatible, but
 7         one key factor is vehicle weight. Heavier vehicles, in addition to being safer
 8         for their drivers, are more dangerous to the drivers of vehic i es that crash with
          them.
 9                                                                        i
     TYends in aggressivity and driver risk for cars, SUVs, and pickupsi- Vehicle incompatibility
10
11 from 1989 to 2016, TRAFFIC INJURY PREVENTION 2019, Vol. 20, N'o. S 1, S92-S96 (citations
12   omitted).
13
           83.    The authors further noted:
14                                                                        i
           The most recent examination by the IIHS found that pickups remain
15
           disproportionately likely to inflict injury on drivers of crasli partner vehicles.
16         Other research has found similar results, with one such study finding that full-
           size pickups were more than 3 times as likely to kill a driver; of a crash partner
17         compared with a mid-sized car.                                 I
18
     Id.
19
20
21
22
23
24
25
26
27
28                                                17
                  Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 23 of 53




           1           84,    Notably, the weight ratio between pickup trucks and sedans continues to rise,

           2     as pickups become larger:
           3

           4
                                      1.9
                                                    —o—AII SUVs
           5
                                                    --,&---AII Pickups
           6
                                                    - -~~-- AII Cars
           7

           8

           9

          10
     00                                  1
     ~
     N 11

     N 12                                  ,     .           ;~•   ;~•          ;~
     O                                  R0i ~~ J~ O~ O~ O
                                          °               ('~
                                                                 °~
          13                          N°~    N°~   N~ ry~ T~ ~~
 ~
                             Figure 2. Average curb weight ratio between case and car partner
~~ ~ ~~
   ~ ~.   14                 vehicles, 1989-2016.

VGNO      15
Q M ~ M
W z %~ 16        Id.
o a ..
    ~ 17
    ~~
    ° 18
     °
     ~
          19

          20
          21 I

          22
          23
          24
          25
          26
          27
          28
                           Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 24 of 53




                    1
                                                   ` 225%                                                          ;
                    2                              v 175%
                    3                              O
                                                   ~ 125%
                                                   > 75/0°                          p_,       y'p~
                                                   ~,                                     - -0-- - -, ~~•  I
                    4                              C°  25%                                              ~ o
                    5                              ~m -25%
                                                    ~ -75%
                    6                              -C -125%                                                                ~
                                                                                     ONri- NbI
                    7                              ~          ,'~ ,'~           ;L ;L    ;LO
                                                             g    ~ ~~'l DO~ ~O~ ~O~ ~'~~
                    8                                      ~. ~ ►. `I• ~L ~L ti
                                                   co
                                                  a.
                    9                                   —~— AII SUVs                 --0— AII Pickups                  ;
                                                        --c~-- Light SUVs --o-- Light Pickups i
                  10
             00                              Figure 3. Partner death rate of 3,500- to 4,000-pound SUVs and pickups rela-
             ~
             N 11
                                             tive to partner death rate of similar-weight cars, 1989-2016. Solid lines repre-
                                             sent the same effect for the whole sample (i.e., data from Figure 1).  ;
             ~
3            ~
             N
               12 Id.
        ~    O
~       q.
W   N   M    ~ 13
                                 85.    As a result, pickup trucks continue to have "partne,r death rates," i. e. death
                  14                                                                                                   ~
        ~ E
        c,
~~         :              rates for the other vehicle involved in the collision, at significantly~higher rates than any the
        °    15

Wz ~ ^            16      other types of passenger vehicles (car and SUVs).
                                                                                                                       I
o ~ ~ 17                         86.    Defendant Darlene Ladonna Muder stated that she was distracted by the
3   ~
    0
a   a 18
             ~
             ~
                          "Infotainent
                                   m System" at the time of the collision, according to the Navajo County Sheriff's
                  19                                                                                                   i
                          report: "Darlene stated she locked at her clock, located on her vehicle on board computer
                  20
                  21      screen in the center console, for just a moment." Navajo County,Sheriff's Office RepoYt, at

                  22 4-5.                                                                                          ~
                  23
                  24
                  25
                  26
                  27
                  28 'I
                                                                                  19
                    Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 25 of 53



             1            87.        This Navajo County Sheriff's ®ffice photographl shows the Infotainment
             2
                  I system in the Vehicle:
             3
                                                                                      i~: ° ••. _,.-~<-_..__ ~
             4

             5

             6
             71

             8
                                                                            :~
                                _.    ,~   ~   ,•   ~.. ~'i l `~:~ ~~~~   ~:~.
                                                                          ,
             9

          10
       00
       ~ 11

~     N
            12
    ~ O



            14
     ~w
  ~ ~ ~ 15
L~ F N~ O

0M Q M                   88.     Neither Plaintiffs nor Serenity Spencer had any role ''n the decision whether to
            16
w'IT
o aZ o
       17 equip the Vehicle with the Enhanced Driver Alert Package.
a     ~ 18               89.     If the Vehicle had been equipped with the Enhanced Driver Alert Package, an
      ~
            19
                  alert would have sounded prior to the collision and Defendant Parlene Ladonna Muder
            20
                  would have been able to avoid the collision. At the very least,                                     Muder would have I
            21
            22    been able to engage in sufficient braking or steering to mitigate                              severity of the collision. I

            23           90.     ZJnder either circumstance, Serenity would not                                     passed away in the I
            24
                  collision.
            25
                         91.    If the Vehicle had been equipped with Automatic Emergency Braking (in
            26
            27    addition to Forward Collision Warning), the subsequent braking or steering would have

            28
                                                                                 20
                       Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 26 of 53



                 1    prevented the collision. At the very least, the braking or steering would have been sufficient
                 2
                      to mitigate the severity of the collision.                         I
                 3
                             92.    Under either circumstance, Serenity would not have passed away in the
                 4
                      collision.                                                         I
                 5

                 6I          93.    If the Vehicle had been designed to mitigate against the damages involved in
                 71 a vehicle mismatch collision and, more specifically, to prevent t le tendency of the heavier
                 .                                                                    ~
                      vehicle to "ride over" the smaller sedan during a rear-end collision, Serenity Spencer would
                 r`
                      not have passed away.
               10 1
         00
y,       ~ 11
         "'                  94.    Serenity was Plaintiffs' only child.
d        ~
       N
              12
     ~ O

              13

              14

     N        15
         M
              16
o    a ~ 17

              18
         ~
              19

              20

              21

              22

              23

              24

              25

              26

              27

              ir '
                                                                   21
                  Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 27 of 53




             1                                          Claims For Relief
             2                                               Count 1
             3
                                                 Strict Liability — Design Defect
             4
                                          As Against Defendant General Motors
             5

             6           95.      Plaintiffs incorporate the foregoing paragraphs as      set forth herein.

             7           96.      Defendant General Motors is liable to Plaintiffs 1        of the defective and I
             8
                  unreasonably dangerous design of the 2018 GMC Sierra,                ifically, General Motors' I
             9
                  failure to install technologically and financially feasible               collision avoidance I
             10
        00
        ~ 11      technologies.
~       kn
        ~ 12              97.     The benefits of a vehicle equipped with the 20 8 GMC Sierra Enhanced I
        kn 0
    "'M~° 13
    .-r
        ..
     ~ O0 A
                   Driver Safety Package outweighs any harmful characteristics and/or consequences of a I
     00 ~    14
                   vehicle so equipped.                                                                            I
    ~ OON O
          ~ 15

~ z .c ~ 16               98.     The benef ts of a vehicle equipped with the Automatic Emergency Braking
        (V
O~aCD 17           outweighs any harmful characteristics and/or consequences of a vehicle so equipped.
        ~
a       a 18
        ~                 99.     The Vehicle failed to perform as safely as an ordin,'ary consumer would expect
        ~
             19
                  I when used in an intended or reasonable manner.
             20

             21           100. The benefits of a vehicle designed to mitigate the known dangerous aspects of

             22    a vehicle mismatch collision between a GMC Sierra and sedans outweigh any harmful
             23
                  I characteristics and/or consequences of such a design.
             24
                          101. As a direct result of General Motors' dangerous 'and defective design of the
             25

             26 12018 GMC Sierra, Serenity Spencer died.

             27

             28                                                  22
                  Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 28 of 53




            1           102. Plaintiffs have experienced extreme grief,                     distress, and loss of
            2
                ~I enjoyment of life as a result of Serenity Spencer's death.
            3
                                                             C®unt 2
            4

            5
                                                            Negligence

            6                               As Against Defendant General M
            7
                        103. Plaintiffs incorporate the foregoing paragraphs as            set forth herein.
            8
                        104. Defendant General Motors owed the consuming pulilic and those coming into
            9
                I contact with its vehicles a duty to design reasonably safe vehicle
           10
      00
                        105. Defendant General Motors knew, or reasonably shquld have known, that (1)
Q     ~
           12
      0         I rear-end collisions kill and/or injure -hundreds of thousands of persons on United States
~ '" ~    13
  ~00~ ~         roadways annually; (2) that distracted drivers is a leading cause 'of rear-end collisions; (3) I
  &4 ~
     ~ ~
       ~ 14
                 that the display monitor next to the steering wheel and its features lincrease the risk of driver ~
CJ n N O   15
QM~ M
~z         16    distraction; and (4) that many consumers of larger model pickup irucks, such as the Sierra, ~
~"D
    ~ 17
o ~ ~            believe that the vehicle's weight and size, coupled with seatbelts and airbags, provide all of
3   ~
a     ~ 18 '
      ~         the safety protection that the consumer needs.
         19
                        106. Defendant General Motors knew, or reasonably shquld have known, that the I
           20
           21   full-size GMC Sierra posed a significantly high risk of causing serious injury or death in ~
           22   collisions with sedans as compared with sedan-to-sedan collisions, and that the design of the I
           23
                Vehicle failed to mitigate against this significant risk.
           24
                        107. Defendant General Motors knew, or reasonably                     have known, that I
           25
           26   installation of forward collision avoidance technologies in full-s          pickups such as the I
           27
           28
                                                               23
                  Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 29 of 53




              1   2018 GMC Sierra significantly decreased the risk that the GMC Sierra would become
                                                                                           ,I
             2
                  involved in a rear-end, vehicle mismatch, collisions.
              3                                                                        I
                         108. Defendant General Motors knew, or reasonably should have known, that
              4                                                                        I
                  forward collision avoidance technologies are not designed to proti ct solely the occupants of
              5
                                                                                       ~
              6   the equipped vehicle, but also to protect other vehicles that may be at risk from a rear-end
              7   collision.                                                           !
              8
                         109. With this knowledge, Defendant General Motors breached its duty of care by
              9                                                                        I
                   failing to make its Enhanced Driver Safety Package standard equipment on its 2018 GMC
             10
        00
        ~
        M 11
        N          Sierra pickup trucks.                                                   j
>1

        ~ 12             110. With this knowledge, Defendant General Motors further breached its duty of I
    ~ 0
~ "'~~
  N ~ ~ 13
  ~ M
                   care by failing to install Automatic Emergency Braking technology on its 2018 GMC Sierra
~~ ~
   0 ~ 14
                   pickup trucks.
       N ~ 15
     ~ O
~ M ~ N
W z % '^ 16      ill. With this knowledge, Defendant General Motors                                     its duty of care by
    ~
o ~ ~ 17 failing to design the Vehicle so that it did not ride up on                           it strikes.
3     "
      0 18
a     ~
      ~          112. As a direct result of General Motors' negligent                            of the 2018 GMC Sierra,
             19
                  ~ Serenity Spencer died.
             20
             21           113. Plaintiffs have experienced extreme grief, emo                       distress, and loss of

             22 I enjoyment of life as a result of Serenity Spencer's death.
             23
                                                            Count 3
             24
                                                           Negligence              ;
             25                                                   .                ~
             26                                  As Against Defendant 1Vluder ~

             27           114. Plaintiffs incorporate the foregoing paragraphs as fully set forth herein.
             28                                                24
                    Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 30 of 53




               1          115. While distracted by General Motors' Infotainment screen in the Vehicle, and
                                                                                        I
              2
                   without the benefits of General Motors' Enhanced Driver Safety Package or Automatic
              3
                   Emergency Braking, Defendant Darlene Ladonna Muder collided Yvith the Spencer vehicle,
              4
                                                                                        ~
                   resulting in Serenity Spencer's death.
              5

              6           116.. Plaintiffs have experienced extreme grief, emotiorial distress, and loss of
              7
                   enjoyment of life as a result of Serenity Spencer's death.
              8
                                                             Count 4
              9
                                                         Wrongful Death
             10
         00
         ~
         M  11                                     As Against All Defendants
>4


             12
         0                117. Plaintiffs incorporate the foregoing paragraphs as fu ly set forth herein.
x tn M
~ M ~
z .Y °: ~                 118. As a direct result of the wrongful conduct by Defe'pdants as alleged herein,
    00 O     14
         w
                   Serenity Spencer died.
     N       15
o `^--I~ C?
Wz k        16            119. Plaintiffs, as the parents of Serenity Spencer, have experienced extreme grief, ~
     ~
o a ~ 17 emotional distress, and loss of enjoyment of life as a result of Serenity Spencer's death. The I
    ~
a        A.
         ~ 18
         ~         sudden and violent nature of Serenity Spencer's death further exacerbated the family's grief I
         ~ 19
                   and emotional distress.
             20
             21          120. Pursuant to Arizona Revised Statutes § 12-611, et seq., the surviving parents I

             22 of Serenity Spencer are entitled to maintain an action for wrongful ,'death against Defendants I
             23
                   in this matter for losses and injuries stemming from the loss of their daughter.
             24
             25
             26
             27
             28
                                                                25
                  Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 31 of 53




             1                                              Count 5
             2
                                          Negligent Infliction of Emotional
             3
                                                  As Against All Defendants
             4
                         121. Plaintiffs incorporate the foregoing paragraphs as        set forth herein.
             5

             6           122. Plaintiffs witnessed the injury and death of a clo; y related person, namely, I
             7    their daughter.
              8
                         123. The Plaintiffs were in the zone of danger at the ttme of the collision, in the I
             9
                  same vehicle as Serenity Spencer.
             10
         00
         ~ 11            124. Plaintiffs have suffered significant mental anguis that has manifested itself
         ~ 12 physically.
     ~ N
       O
~~ M~
   M ~ 13
   ~                      125. As such, Defendants are liable to Plaintiffs for this negligent infliction of
     00~     14
                   emotional distress.
O M •~N. N   15
             16                                        Prayer For Relief
     °
w~~o
o a ~ 17                  WHEREFORE, Plaintiffs pray for damages against                   as follows:
         °~
a        ° 18
         ~
         ~                1.     For the loss of love and affection, companionship, care, protection, guidance,
             19
                   as well as the profound grief, sorrow, anguish, stress, shock a d mental suffering already
             20
                                                                                   ~
             21    experienced and reasonably probable to be experienced in the ture as a result of the death

             22 of Serenity Spencer.
             23
                          2.     For taxable costs and pre- and post judgment i         to the extent permitted
             24
                  I by law.
             25
             26           3.     As against Defendant General Motors LLC, for                  damages to the

             27 I extent permitted by law.
             28                                                26
                      Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 32 of 53




                 1         4.    For other relief as the Court deems just and proper.
                 2'             DATED this 20" day of May, 2020.
                 3
                                                             SHUMWAY LAW
                 4
                 5                                          /s/ G Lynn Shumwa
                 6                                          G. Lynn Shumway

                 7                                                        and
                 8                                          GHELFI LAW GRO              PLLC
                 9                                          Brent Ghelfi

                10                                          KELLY LAW TEAM, I
           00                                               John E. Kelly
           ~
           M 11
>1
d          ~
           .. 12                                            Attorneys for Plaintiffs
           0
~ M ~ 13
      00

                14
      ~~N-! ~
      ~
                15

                16
'"'        N
                17
           a
a          ~ 18
           ~
           ~ 19

                20

                21

                22

                23

                24

                25

                26

                27

                28
                                                               27
       Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 33 of 53                    FB ED
                                                                                        Deanne Romo
                                                                                 CLERK, SUPERIOR COURT
                                                                                   05/20/2020 2:24PM
                                                                                      BY:TBAKURZA
Person/Attorney Filing: Gary L Shumway                                                    DBPUTY

Mailing Address: 4647 N 32nd St, Ste 125                                         CaseNo.: S0900CV202000169
                                                                                  HON. ROBBRT HIOOINS
City, State, Zip Code: Phoenix, AZ 85018
Phone Number: (602) 795-3720
E-Mail Address: shumway@carsafetylaw.com
[ ❑ ] Representing Self, Without an Attorney
(If Attorney) State Bar Number: 011714, Issuing State: AZ


                       IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                    IN AND FOR THE COUNTY OF NAVAJO

Kyle Spencer, et al.
Plaintiff(s),                                             Case No.
V.
GM Motors LLC, et al.                                     CERTIFICA         OF
Defendant(s).                                                               ARBITRATION

I certify that I am aware of the dollar limits and any other limitations   forth by the
Local Rules of Practice for the Navajo County Superior Court; and I        her certify that
this case IS NOT subject to coinpulsory arbitration, as provided by R      ; 72 through 77 of
the Arizona Rules of Civil Procedure.


RESPECTFULLY SUBMITTED this


                                    By: Gary L Shumway /s/
                                        Plaintiff/Attorney for Plaintiff
                    Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 34 of 53
d                                                                                          PB.ED
                                                                                        Dea®e Romo
                                                                                  CLERK, SUPERIOR COURT
                                                                                    05202020 2:24PM
                                                                                       BY:TBAKURZA
                                                                                         DEPUTY

             1      G. Lynn Shumway (011714)                                      Case No.: S0900CV202000169
                                                                                   HON. ROBERT HIGGINS
                  I shumwavQcarsafetvlaw.com
             2     SHUMWAY LAW PLLC
                   4647 N. 32°d Street, Suite 125
             3     Phoenix, Arizona 85018-3345
                   Telephone: 602.795.3720
             4     Facsimile : 602.795.3728
             5
                   Brent Ghelfi (011491)
             6    I BrentGhelfi(~
                               a.GhelfiLawGroun.com
                   GHELFI LAW GROUP, PLLC
             7     4647 N. 32°d Street, Suite 125
                   Phoenix, Arizona 85018-3345
             8     Telephone : 602.318.3935
             9
                   John E Kelly (024716)
            10          a,kellylawteam. com
                   j ohn(~
       00
                   KELLY LAW TEAM, PLLC
       ~ 11       1 East Washington Street, Suite 1520
       Ch
       ~
                  Phoenix, Arizona 85004
3            12   Telephone: 602.283.4122
~         o
        tn~       Facsimile: 602.281.6881
m ,.N.~ M "
          Gj 13
z .y °° 'g
z = ~ ~y 14        A ttorneysfor Plaintif,~'s

~y a N      15                   IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
pMaM
W z =
    e "'    16
U4  ~ n                                         IN AND FOR THE COUNTY OF NAVAJO
o a o  ~    17
       ~
J     a~    18    Kyle Spencer, an individual and statutory
                  beneficiary of Serenity Haven Spencer; and         No.
      F     19
                  Dominecia Calderon, an individual and
            20    statutory beneficiary of Serenity Haven                         JURY TRIAL
                  Spencer,
            21
            22                              Plaintiffs,
            23        vs.
            24
                  General Motors LLC, a Delaware limited
            25    liability company; and
                  Darlene Ladonna Muder, an individual, and
            26
                  Jason Muder, husband and wife,
            27
                                           Defendants.
            28                                                 1
                          Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 35 of 53
11




                     1          Plaintiffs respectfully request a trial by jury on their claims in this matter.
                     2
                                DATED this 20th day of May 2020.                              ~
                     3

                     4.                                              SHUMWAY LAW

                     5
                     6                                               G. Lynn Shumway
                      7
                                                                                    and
                     8
                                                                     GHELFI LAW GROUP PLLC
                      9
                                                                     Brent Ghelfi
                   10
                00                                                                  and
     ~          ~
                M 11
     ~          01
                     12
                                                                     KELLY LAW TEAM
                0                                                    John Kelly
     ~ N             13
     z .y                                                            Attorneys for Pl
                     14

            N        15
     0 M ~ N
     W z . k "' 16 '
     ~a~
      ~ ~
        0
     w~ o
     o          17                                      CERTIFICATE OF SERVICE

     a          ° 18 Original e-filed this 20th day
                ~
                     of May, 2020 with TurboCourt:
                     19

                     20 copy of the foregoing will be
                        served upon all defendants
                     21
                     22
                            TheYesa IYarin
                     23
                     24
                     25
                     26
                     27
                     28                                                  2
                          Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 36 of 53
,




                           G. Lynn Shumway (011714)
                           shumwavna.carsafetvlaw. com
                    oa SHUMWAY LAW PLLC
                           4647 N. 32"a Street, Suite 125
                    3      Phoenix, Arizona 85018-3345
                           Telephone: 602.795.3720
                    4      Facsimile : 602.795.3728

                    5      Brent Ghelfi (011491)
                           BrentGhelfina.GhelfiLawGroun.com
                    6      GHELFI LAW GROUP, PLLC
                           4647 N. 32°d Street, Suite 125
                    7
                           Phoenix, Arizona 85018-3345
                           Telephone : 602.318.3935
                    8

                    9      John E Kelly (024716)
                           johnna,kellylawteam.com                                   I
              ~ 10         KELLY LAW TEAM, PLLC                                      I
                           1 East Washington Street, Suite 1520
    ~         ~
              M 11         Phoenix, Arizona 85004
    Q         ON           Telepone: 602.283 .4122
              N
                   12      Facsimile: 602.281.6881
    ` ~ O
                   13      Attorneys for Plaintiffs
          ~
          ~ ~ 14
                                         IN THE SUPERIOR COURT OF THE STATE OF~ ARIZONA
          N        15
                                                       IN AND FOR THE COUNTY OF NAVAjO
                   16
    fs"
    o a ~ 17
    3   ~    Kyle Spencer, an individual and statutory
    Q ° 18 beneficiary of Serenity Haven Spencer; and                         No. S0900CV202000169
        °
             Dominecia Calderon, an individual and
        ~ 19                                                                PLAINTIFFS' FIRST SET OF
             statutory beneficiary of Serenity Haven
          20 Spencer,                                                      DISCOVERY REQUESTS UPON
                                                                          DEFENDANT ~ GENERAL MOTORS
                   21                                 Plaintiffs,                    I LLC
                   0#4
                               vs.
                   23
                           General Motors LLC, a Delaware limited
                   24      liability company; and
                   25      Darlene Ladonna Muder, an individual, and
                           Jason Muder, husband and wife,
                   26 '

                   27 '                               Defendants.

                   28
                                                                      1
    .             Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Pagei 37 of 53
                                                                                                            !



                                                                                                            ~

                                                                                                            i

             1            Plaintiffs, pursuant to Arizona Rules of Civil Procedure 261~ 33, 34, and 36, submit
                                                                                                        1
             2     their first set of discovery requests upon Defendant General Motors .~ As this set of discovery
             3
                   requests is being served contemporaneously with the summons and 6omplaint, responses are
             4
              5    due within sixty (60) days of service.

              6                                             Definitions

              7           "Vehicle" refers to the white 2018 GMC Sierra K2600 SLT pickup truck, Vehicle
              8                                                                                         I
                   Identification Number 1GT12TEY6TF185507, that was involved iri the Collision at issue in
              9                                                                                     ~
                   this matter.                                                                     I
             10                                                                                     i
        M 11              "Collision" refers to the crash between the Vehicle and a~2019 Toyota Corolla on
~
d       ~
          12       November 2, 2019, that resulted in the death of Serenity Spencer. ~
             13                                                                      ~
                        "General Motors" refers to General Motors LLC and/or any!, predecessor corporation
             14
                   or entity.                                                                   i
~= N~        15
OM ¢ M
u ~.c~ 16                "Forward Collision Avoidance Technology" includes all ~technology designed to
   D
w~I o                                                                                !
o a~ 17            prevent or mitigate frontal crashes; this technology includes forw'ard collision warning or
        ~0   18
                   alerts, and automatic emergency braking (which includes dynamic lbrake supports and crash
        ~ 19
                   imminent braking).
             20
             21
             22    I.     Non-Uniform Interrogatories
             23
                          1.      State each and every reason why General Motorsi chose not to make the
             24
                   Enhanced Driver Alert components as standard equipment on the 2018 GMC Sierra.
             25                                                                            I~
             26                                                                        ~
             27
             28
                                                                 2
                   Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 38 of 53
                                                                                                                     i


                                                                                                                     i
                                                                                                                     ~


                                                                                                                 I


               1           2.       Identify the prerequisites for a consumer to purcha i e the Enhanced Driver
              2
                    Alert Package (or any option package that included forward collision warning technology),
              3                                                                                                  ~
                    for the 2016-2019 GMC Sierra and 2016-2019 Chevrolet Silverado, iincluding the trim levels
              4                                                                                              ~
               5    required, any prerequisite option packages, and the base prices for each of these prerequisites

               6(including the price of the safety package itself).
               7

               8                                                                                         ~
                           3.       Identify all of the performance characteristics of your Enhanced Driver Alert
               9                                                                                             j
                    Package safety options, including but not limited to detection dista nces and fields-of-view,
              10                                                                        i
          00
~         m 11      warning criteria, time-to-collision warning times, and speeds for automatic braking.
          N 12                                                                                      ~I
          0
              13
                           4.       Identify all product recalls for the 2018 GMC Sierra and 2018 Chevrolet
     ~ cu     14
    ~_•             Silverado.
              15

W ~ .>f       16                                                                                    I
o    a~ 17                 5.       Identify the suppliers for each component of the Enhanced Driver Alert
          G
a         a 18                                                                              I
          ~         Package, including the per unit cost for each component.                    ~
          ~   19                                                                            i
                                                                                            I
              20                                                                            I

              21           6.       Please identify all models and trim levels of General Motors vehicles for

              22                                                                  i
                    model years 2015 through 2018 that included any form of forvl'vard collision avoidance
              23                                                                            ~
                    technologies.                                                           I
              24                                                                        i

              25

              26           7.       Please state the factual and legal basis for each affi7ative defense you have
              27                                                                        I
                    alleged.                                                            I
              28                                                  3
     Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 39 of 53




 1

2           8.     For each document disclosed by any party to this mafter, please identify those
                                                                               I
3
     for which you will interpose a foundation or authentication objection at trial.
4

 5

 6          9.     Identify all persons who materially participated in all decisions as to which
 7    features of the Model Year 2018 GMC Sierra would be standarl , and which would be
 8
      optional, including which trim levels would have which option, and the creation of "option
 9
      packages."
10
                                                                           I
                                                                           I
            10.       Identify all persons who materially participated inl all decisions as to the

      pricing of the 1VIode1 Year 2018 GMC Sierra, including how optional features and packages

      would be priced.                                                     i



            11.       Identify all persons who materially participated in t i e design and evaluation

      of Forward Collision Avoidance Technology utilized in General Motors vehicles from 2010

      through 2018.
20

21

22

23

24

25
26

27

28
                                                     El
     Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 40 of 53




                                                                                        i
 1           12.     In its report dated May 1, 2001, the National Safety Transportation Board
                                                                                        I
 2    made the following recommendation to automobile manufacturers: ~
 3

 4
       To the Automobile Manufacturers:

 5                Develop and implernent, in cooperation with the Nati'onal Highway Traffic
                  Safety Administration, the Federal E-Iighway Administration, the Intelligent
 6                Transportation Society of America, and the truck and motorcoach
 7                manufacturers, a program to inform the public and clommercial drivers on
                  the benefits, use, and etTectiveness of collision ivarning systems and
 8
                  adaptive cruise control. (H-O 1-14)                 ,
 9

10
      Report, at 40. Please identify all actions by General Motors to satis'y this recommendation.
11
12                                                                                  I
                                                                          I
13           13.     Please describe all steps taken by General Motors to iidentify dangers or risks
14    associated with "vehicle mismatch" collisions and reduce or mitigate the dangers or risks.
15
16                                                                             I
      H.     Requests to Produce                                                ~
17
18           1.      Please produce all documents you reviewed or relied upon in responding to

19    any of these discovery requests.                                         ~
20
21                                                                      1
             2.      Please produce all crash tests involving 2015-2018 IChevrolet Silverado and
22
23    GMC Sierra that either are, or simulate, "vehicle mismatch" collisions. If the design of the

24    2018 GMC Sierra is based upon such crash tests that predate the tests requested above, please
25
      produce these earlier tests.
26
27                                                                         ~
                                                                          I
28
                                                    5
     Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 41 of 53




 1           3.     Please produce all documents related to your answer to Interrogatory 13
2                                                                                        ~
      regarding "vehicle mismatch" collisions.                                           ~
3                                                                                    ~
                                                                                    i
4
             4.     Please produce all reports, spreadsheets, or any otYier such document that
 5

 6    reflects the consumer "take rate" or the purchase volume and rates for the Enhanced Driver
 7    Alert Package (or any option package that included forward collisiion warning technology)
 8                                                                                  I
      for all trim levels of the 2016-2019 GMC Sierra and 2016-2019 Ch'evrolet Silverado.
 9

10
11           5.     Please produce all print and video advertisements for the 2018 GMC Sierra,
                                                                                I
12    whether for television, radio, internet sites, and/or social media.
13
                                                                            I
                                                                                i
14
             6.     Please produce all invoices, contracts, memoranda of understanding, or any
15
16    other such document reflecting General Motors' purchase of the components identified in
17    Interrogatory No. 5, above.
18
19
             7.     Please produce all reports, memoranda, and spreadsheets with respect to
20
21    proj ected sales or take rates for the Enhanced Driver Alert option packages in the 2015-2018
22    GMC Sierra and Chevrolet Silverado.
23
24
             8.     Please produce all studies, reports, memoranda, spreadsheets, analyses and/or
25
      the like with respect to the profit contribution per vehicle where tllie Enhanced Driver Alert
26
27
28
                                                     Z
     Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 42 of 53




 1    Package (or any option package that included forward collision ~~varning technology) is
 2    purchased.                                                                       ~
 3

 4
      III. Uniform Interrogatories                                                 I
 5
                                                                                   I
 6           Please respond to the following personal injury uniforrr~ intei-rogatories,
             Arizona Rules of Civil Procedure, Form 5:               ~
 7
                                                                               I
 8
             Uniform Interrogatory No. 4: State exactly and in detail I our version of how this
 9
      accident occurred.                                                       I
10                                                                             I




             Uniform Interrogatory No. 5: State specifically and in deiail the facts upon which
      your contention is based that the accident was caused by a negli'gent conduct of another
                                                                           I
      parry, including former parties, or non-party.                       ~




             Uniform Interrogatory No. 7: Do you know of any persi n who is skilled in any
      particular field or science, including the field of inedicine, whom you may call as a witness

20    upon the trial of this action and who has expressed an opinion upo I any issue of this action?

21        If so, state:
22           A.      The name and address of each person.
23
                                                                         i
24           B.      The field or science in which each such person is su ficiently skilled to
25                   enable opinion evidence in this action.
26
27
28
                                                       7
                       Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 43 of 53




                                                                                                              i
                 1            C.     Whether such potential witness will base his or her opinion: 1. In whole
                                                                                                              I
                 2                   or in part upon facts acquired personally by him or he'r in the course of
                                                                                                          I
                 3                   an investigation or examination of any of the issues qf this case, or 2.
                                                                                                          I
                 4                   Solely upon information as to the facts provided him i r her by others.
                 5

                 6
                              D.     If your answer to 7(C) discloses that any such witness has made a
                 7                                                                                        I
                                     personal investigation or examination relating to an ~y of the issues of
                 8
                                     this case, state the nature and dates of such I investigation or
                 9
                                     examination.
                10
          00                                                                                      I
          C',
                11                                                                                I
                              E.     Each and every fact, and each and every document, item, photograph,
3         ~     12
          0
                                     or other tangible object supplied or made available t i such person.
     M    _y    13
                                                                                                      I

     ~ Cd       14                                                                                ~
     C, w
                15
                              F.     The general subject upon which each such persori may express an
OM   i7   l~


                16                   opinion.                                                     i
u
~
                                                                                                  ~
o    ~ ~ 17
       ~
a      Q 18                   G.     Whether such persons have rendered written reports.                          If so:
          ~
          ~
                19

                I~1l                 1.     Give the dates of such report.
                21

                22                   2.     State the name and address of the custodian of such
                23                                                                            I
                                            reports.                                          I
                24

                25
                              Uniform Interrogatory No. 16: Provide the identity and location of any nonparty
                26
                        identified in your response to Interrogatory No. 5 above, who you claim, pursuant to A.R.S.
                27
                                                                                          I
                28                                                                        I
                                                                     8
       v              Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 PageI 44 of 53
                                                                                                              i



                                                                                                          I           ~



                                                                                                          ~


                  1    § 12-2506(B) (as amended), was wholly or partially at fault in causiing any personal injury,
                                                                                                          i
                 2     property damage, or wrongful death for which damages are sought in this action.
                  3                                                                                   I

                 4

                  5

                  6
                                                                                                      I
                  7

                  8                                                                                   ~
                                                                                                      i

                  9                 DATED this 28th day of May, 2020.
                 10                                                             I
            N                                                   SIIUMWAY LAW PLLC
~
            ~
            M    11
Q           Q~
3           N    12                                             /s/ G Lynn Shumwa
                 13                                             G. Lynn Shumway                   ~

           ~~    14                                                           and
o M¢NMO
C7 ~             15
                                                                GHELFI LAW GROUP PLLC
U ~r 0 ~
                 16                                             Brent Ghelfi     i

~                17                                             KELLY LAW TEAM, PLLC
            0~   18                                             John E. Kelly    I

                 19                                             Attorneys for Plaintiffs ~
                 20
                 21                                                                           i
                 22
                 23                                                                         ~
                                                                                          I
                 24                                                                        ~
                                                                                          I
                 25                                                                       ~
                 26                                                                      Ii
                 27                                                                      I
                 28
                                                                    9                    I
                                                                                         I

                                                                                         I
Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 45 of 53
Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 46 of 53
Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 47 of 53
Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 48 of 53
Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 49 of 53
Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 50 of 53
Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 51 of 53
Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 52 of 53
Case 3:20-cv-08156-DJH Document 1-3 Filed 06/29/20 Page 53 of 53
